 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11    AMERICAN NATIONAL PROPERTY AND
      CASUALTY COMPANY,                                    Case No.: 2:19-cv-01163-JCM-NJK
12
            Plaintiff(s),                                                  Order
13
      v.
14
      ANATOLY M. MAKAROWSKI, et. al.,
15
            Defendant(s).
16
           To date, the parties have not filed a stipulated discovery plan as required by Local Rule 26-
17
     1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no later than
18
     September 13, 2019.
19
           IT IS SO ORDERED.
20
           Dated: September 9, 2019
21
                                                                 ______________________________
22                                                               Nancy J. Koppe
                                                                 United States Magistrate Judge
23
24
25
26
27
28

                                                    1
